Name: 2013/767/EU: Commission Decision of 16Ã December 2013 setting up a framework for civil dialogue in matters covered by the common agricultural policy and repealing Decision 2004/391/EC
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service;  agricultural policy;  social affairs;  regions and regional policy
 Date Published: 2013-12-17

 17.12.2013 EN Official Journal of the European Union L 338/115 COMMISSION DECISION of 16 December 2013 setting up a framework for civil dialogue in matters covered by the common agricultural policy and repealing Decision 2004/391/EC (2013/767/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Whereas: (1) Article 38 of the Treaty on the Functioning of the European Union provides that the Union is to define and implement a common agriculture policy. (2) In accordance with Article 11(2) of the Treaty on European Union, the institutions are to maintain an open, transparent and regular dialogue with representative associations and civil society. A dialogue framework dealing with matters covered by the common agricultural policy exists since 1962. Commission Decision 2004/391/EC (1) provides for the framework of the current dialogue. (3) With a view to increase transparency and provide for a better balancing of represented interests it is necessary to review the dialogue in the advisory groups dealing with agriculture issues and to provide for the framework of a civil dialogue in the field of agriculture and rural development, including the international aspects thereof, and to define their tasks and structure. (4) The civil dialogue groups should assist the Commission and help to hold a regular dialogue on all matters relating to the common agricultural policy, including rural development, and its implementation, and in particular the measures which the Commission is called on to take in that context, including the international aspects of agriculture, bring about an exchange of experience and good practice, advise on policy, deliver an opinion on specific matters upon request of the Directorate-General for Agriculture and Rural Development or on their own initiative and monitor policy developments. (5) The civil dialogue groups should be composed of at least European-level non-governmental organisations, including representative associations, socioeconomic interest groups, civil society organisations and trade unions that are registered in the joint European Transparency Register. (6) In order to facilitate the development of the tasks allocated to the groups, it is necessary to provide for rules on the operation and functioning of the groups. (7) Personal data should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council (2). (8) Decision 2004/391/EC should be repealed, HAS ADOPTED THIS DECISION: Article 1 Subject matter This decision constitutes the framework for civil dialogue groups dealing with matters covered by the common agricultural policy, hereinafter referred to as groups, set up by the Director-General for Agriculture and Rural Development (the Director-General) under the framework for Commission expert groups (3). Article 2 Tasks The groups tasks shall be: (a) to hold a regular dialogue on all matters relating to the common agricultural policy, including rural development, and its implementation, and in particular the measures which the Commission is called on to take in that context, including the international aspects of agriculture; (b) to bring about an exchange of experience and good practice in the fields referred to in point (a); (c) to assist the Commission and advise on policy in the fields referred to in point (a); (d) to deliver an opinion on specific matters either upon request of the Directorate-General for Agriculture and Rural Development (the Directorate-General) and within the time limits set in that request, or on their own initiative; (e) to monitor policy developments in the fields referred to in point (a). Article 3 Consultation 1. The Directorate-General may consult the groups on any matter referred to under Article 2(a). 2. The chairperson of a group, in close cooperation with the vice-chairpersons, may advise the Commission to consult the group on a specific question. Article 4 Membership appointment 1. The Director-General shall decide on the composition of the groups, on the basis of a call for applications. 2. The groups shall be composed of at least European-level non-governmental organisations, including representative associations, socioeconomic interest groups, civil society organisations and trade unions that are registered in the Transparency Register. Membership of the groups shall be open to those organisations representing any kind of relevant interest 3. Taking into account the interest of the civil society in the common agricultural policy the Director-General shall decide on the number of groups and their size. The list of groups shall be published in the Register of Commission expert groups and other similar entities (the Register) and on a dedicated website. Director-General shall ensure a balanced representation of all expressed interests referred to in paragraph 2. In particular, he/she shall ensure a balance between economic and non-economic interests. 4. Member organisations shall be appointed by the Director-General from among organisations that have responded to the call for applications. The Director-General may also appoint a member organisation when seats remain or fall vacant. 5. Member organisations are appointed for seven years. A member organisation may be replaced within a group before the end of the seven-year mandate where: (a) it is no longer able to contribute effectively to a groups deliberations; (b) it withdraws from the group; (c) it does not regularly designate experts for the meetings of the group; (d) it no longer complies with the conditions set out in paragraph 2; or (e) it does not comply with the non-disclosure requirement relating to information covered by the obligation of professional secrecy laid down in Article 339 of the Treaty. 6. Member organisations shall designate the experts to attend the meetings of the groups according to the items on the agenda and shall inform the Directorate-General of the identity of experts they have designated at least three working days before the meeting. 7. The Directorate-General shall invite the experts designated by the member organisations to attend the meetings of the groups. Where the member organisation has not informed the Directorate-General of the identity of the experts within the deadline set out in paragraph 6, the Directorate-General may refuse to invite those experts to the respective meeting. 8. The names of member organisations shall be published in the Register of Commission expert groups and other similar entities and on a dedicated website. 9. Personal data shall be collected, processed and published in accordance with Regulation (EC) No 45/2001. Article 5 Operation 1. Each group shall at its first meeting elect a chairperson and two vice-chairpersons from among its members by a two-thirds majority of the experts present in the case of a first ballot, and by a simple majority of the experts present in the case of subsequent ballots. The vice-chairpersons shall be chosen from among the representatives of other organisations than the one to which the chairperson belongs. The two vice-chairpersons shall originate from two different organisations. The elections shall be held under the authority of a Commission representative by secret ballot, unless all the experts present expressly decide otherwise. 2. The chairperson and the two vice-chairpersons shall serve a term of one year, which shall be renewable. The chairperson shall not serve more than two consecutive terms. When choosing new chairpersons, the group shall ensure that they do not originate from the same organisation as their predecessor. 3. The chairperson, in agreement with the Directorate-General, in close consultation with the vice-chairpersons, and in consultation with the organisations represented in the group, shall determine the items to be included on the agenda for the meetings of the group at least 25 working days before each meeting. The Directorate-General shall send out the agenda to the organisations as a general rule 20 working days before the meeting, preferably by electronic means. 4. Except for the elections provided for in paragraph 1, no vote shall take place at the end of a groups discussion. If a group reaches consensus on the opinion requested by the Directorate-General or an own-initiative resolution, it shall formulate joint conclusions and attach them to the summary report. The Commission shall communicate the outcome of a groups discussions to other European institutions in cases where the group so recommends. 5. The chairperson is responsible for compiling a report containing an accurate summary record of each meeting and transmitting the draft of that report to the Directorate-General within 20 working days after the meeting. The Directorate-General may amend the chairpersons draft report prior to its distribution and subsequent approval by the group. 6. In agreement with the Directorate-General, the group may set up working groups to examine specific questions on the basis of terms of reference adopted by the group. Commission representatives shall chair the meetings of the working groups. Such working groups shall be dissolved as soon as their mandate is fulfilled. 7. The Directorate-General may invite experts from outside the group with specific competences relating to a subject on the agenda to participate in the work of the group or working group on an ad-hoc basis. In addition, the Commissions representative may grant observer status to individuals or organisations as defined in Article 4(2), in so far as they do not threaten the balance of the groups or working groups. They shall have the right to speak, when invited to do so by the chairperson with the consent of the highest-ranking Commission representative present. Individuals or organisations enjoying observer status shall not participate in the elections referred to in paragraph 1. 8. Members of groups and their representatives, as well as invited experts and individuals or organisations enjoying observer status, as provided for in paragraph 7, shall comply with the obligations of professional secrecy laid down in the Treaties and the rules implementing them, as well as with the Commissions rules on security regarding the protection of Union classified information, laid down in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom (4). Should they fail to comply with those obligations, the Commission may take all appropriate measures. 9. The meetings of the groups and working groups shall in general be held on Commission premises. The Commission shall provide secretariat services. Meetings of the groups and working groups shall be convened by the Directorate-General. Other Commission officials with an interest in the proceedings may attend meetings of the groups and its working groups. 10. The Commission publishes all relevant documents such as agendas, minutes, conclusions, partial conclusions or working documents on the activities carried out by the groups via a link from the Register of Commission expert groups and other similar entities to a dedicated website. Exceptions to systematic publication should be made where disclosure of a document would undermine the protection of a public or private interest as defined in Article 4 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council (5). Article 6 Meeting expenses 1. Participants in the activities of the groups and working groups shall not be remunerated for the services they render. 2. Travel and subsistence expenses incurred by experts in the context of the activities of the groups and working groups shall be reimbursed by the Commission in accordance with the provisions in force within the Commission. 3. The expenses referred to in paragraph 2 shall be reimbursed within the limits of the available appropriations allocated under the annual procedure for the allocation of resources. Article 7 Repeal Decision 2004/391/EC is repealed with effect from 1 July 2014. Article 8 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2014. Done at Brussels, 16 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) Commission Decision 2004/391/EC of 23 April 2004 on the advisory groups dealing with matters covered by the common agricultural policy (OJ L 120, 24.4.2004, p. 50). (2) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (3) C(2010) 7649. (4) Commission Decision 2001/844/EC, ECSC, Euratom of 29 November 2001 amending its internal Rules of Procedure (OJ L 317, 3.12.2001, p. 1). (5) Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (OJ L 145, 31.5.2001, p. 43).